Citation Nr: 1637712	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before the undersigned in December 2015.  However, the transcript from that hearing was lost.  Consequently, in a January 13, 2016 letter, the Veteran was notified of the lost transcript and was offered a second hearing before the Board.  In a January 20, 2016 response, he accepted a second video-conference hearing before the Board at his local regional office.  

The Board remanded the Veteran's claim for a second hearing in March 2016.  He was sent a letter on June 23, 2016 notifying him of the video-conference hearing scheduled on July 12, 2016.  The Veteran did not appear at that hearing and has not provided good cause as to why he did not appear.  In light of this history, and as the Veteran has not requested that the hearing be rescheduled, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704 (d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The issue of entitlement to a TDIU prior to July 28, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

As of July 28, 2015, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been met as of July 28, 2015.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  See October 2010 Application for Increased Compensation Based on Unemployability (VA Form 21 8940).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.

Here, since July 28, 2015 the Veteran has been in receipt of a 50 percent rating for a generalized anxiety disorder (previously characterized as schizophrenia), a 40 percent rating for lumbar spine osteoarthritis, a 20 percent rating for hearing loss, and a noncompensable rating for tinnitus.  He has a combined rating of 80 percent.  Accordingly, he meets the schedular threshold for TDIU consideration as of July 28, 2015.  See 38 C.F.R. § 4.16(a).

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence of record reflects that he has a high school education.  His occupational experience is working for a call center at a bank from 1999 to 2006.  He has not worked since September 2006. 

The Veteran claims that he stopped working primarily due to his service-connected disabilities.  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  And in the instant case, the Board finds that the criteria for entitlement to a schedular TDIU rating are met as of July 28, 2015.

The Veteran was self-employed.  Prior to military service, he earned a bachelor's degree in economics worked in his family business.  After the business was sold, he went to work for himself training horses.  He was successful in this endeavor and would eventually become licensed in several states.  However, due to an accident, his license was suspended in 2003.  He reported that he has not worked since.  

In a February 2011 VA examination, the Veteran was diagnosed with lumbar arthritis, lumbar spinal stenosis, and T8 compression fracture residuals.  The examiner stated that those injuries affected his occupation due to decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  Those conditions also affected his daily activities including those that involved trunk range of motion, lifting, carrying, reaching, walking, standing and cold or damp weather exacerbated his back pain.  

In a November 2015 VA examination, the examiner noted that the Veteran lost his license to train horses after a horse under his supervision broke free because he left a door unsecured.  The examiner reasoned that the Veteran's anxiety may have contributed to the incident by causing a lapse in concentration resulting in the failure to secure the door.  The examiner also noted that the Veteran reported anxiousness and experiencing a stutter when required to speak in front of people, had difficulty sleeping, had mild memory loss such as forgetting names, directions or recent events, and finally had difficulty in establishing and maintaining effective work and social relationships.  

Additionally, the Veteran's service-connected bilateral hearing loss was noted to cause occupational impairment.  A March 2016 VA examiner stated that the Veteran reported communication difficulties in adverse listening situations such as in the presence of background noise or when the speaker was at a distance.  The Veteran also noted that when speaking on the phone, the sound would fade in and out which prevented him from understand the person he was speaking to.  Finally, the examiner noted that the Veteran reported having trouble understanding conversations on the television.  

Given the above restrictions, and resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  Despite the Veteran's back pain, he does hold a bachelor's degree in economics which may indicate that he would be capable of sedentary work.  However, his memory loss and social impairment as a result of his anxiety condition would likely prevent him from gaining and maintaining substantially gainful employment.  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  Here, the Veteran holds a college degree but for nearly his entire professional life, his work experience involved training horses.  Given the restrictions on his ability to move, lift, and carry objects due to back pain, the impairment in his ability to concentrate and in his short-term memory, and the interpersonal difficulties associated with his anxiety disorder, as well as the difficulty communicating due to hearing loss, it is not clear what type of work the Veteran could perform when considering his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to TDIU have been met as of July 28, 2015.  See 38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is granted as of July 28, 2015, subject to the laws and regulations governing payment of monetary benefits.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for a TDIU prior to July 28, 2015 must be remanded for further development to ensure that it is afforded every consideration. 

Prior to July 28, 2015, the Veteran was service connected for schizophrenia (now characterized as a generalized anxiety disorder), rated as 30 percent disabling, and for osteoarthritis of the lumbar spine, rated as 40 percent disabling.  His combined disability rating was 60 percent.  

Although the Veteran did not meet the schedular criteria for TDIU prior to July 28, 2015, a total rating based on individual unemployability may still be assigned to a Veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16 (b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

There is probative evidence of record showing that, when the Veteran's employment history and educational and vocational attainment are taken into account, his service-connected disabilities may have rendered him unable to secure or maintain a substantially gainful occupation prior to July 28, 2015.  Specifically, the evidence shows that the Veteran discontinued employment as a horse trainer in October 2006 due to his health problems and their effect on his ability to perform his job.  See the Veteran's October 2010 Application for Increased Compensation Based on Unemployability (stating that his severe back pain made it hard to walk).  

Given the evidence suggesting that the Veteran may have been be unable to obtain or maintain substantially gainful employment prior to July 28, 2015 due to his service-connected low back and psychiatric disorders in view of his work history and educational and vocational background, the RO should refer the issue of entitlement to TDIU during that period to the Director of the Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A retrospective medical opinion should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an appropriate VA examiner to review the Veteran's records.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected schizophrenia (now characterized as a generalized anxiety disorder) and osteoarthritis of the lumbar spine and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation for the time period from October 2009 to July 2015.  If it is the examiner's opinion that the Veteran's service-connected disabilities did not render him unemployable for the time period from October 2009 to July 2015, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.  A complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Then, refer the issue of whether the Veteran is entitled to TDIU on an extraschedular basis prior to July 28, 2015 to the Director of the Compensation and Pension Service.  

3.  Finally, readjudicate the issue of entitlement to TDIU prior to July 28, 2015.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


